NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-5015


           JOHN C. FRAZIER, III (doing business as Markley Cove Resort),
              LINDA FRAZIER (doing business as Markley Cove Resort),
          LAGUNA HERMOSA CORPORATION (doing business as Rancho
    Monticello Resort), and REL LIMITED (doing business as Spanish Flat Resort),

                                                       Plaintiffs-Appellants,

                                           and

                             STEELE PARK RESORT, INC.,

                                                       Plaintiff,

                                            v.

                                   UNITED STATES,

                                                       Defendant-Appellee.

       Gregory T. Jaeger, Marzulla Law, of Washington, DC, argued for plaintiffs-
appellants. With him on the brief were Roger J. Marzulla and Nancie G. Marzulla.

        David S. Silverbrand, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With him on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and Kirk T. Manhardt, Assistant Director. Of
counsel on the brief was James E. Turner, Assistant Regional Solicitor, Office of the
Solicitor, Pacific Southwest Region, United States Department of the Interior, of
Sacramento, California.

Appealed from: United States Court of Federal Claims

Judge Lynn J. Bush
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2008-5015

           JOHN C. FRAZIER, III (doing business as Markley Cove Resort),
              LINDA FRAZIER (doing business as Markley Cove Resort),
          LAGUNA HERMOSA CORPORATION (doing business as Rancho
    Monticello Resort), and REL LIMITED (doing business as Spanish Flat Resort),

                                                     Plaintiffs-Appellants,

                                         and

                          STEELE PARK RESORT, INC.,

                                                     Plaintiff,

                                          v.

                                 UNITED STATES,

                                                     Defendant-Appellee.

                                  Judgment

ON APPEAL from the       United States Court of Federal Claims

in CASE NO(S).           07-CV-636.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, RADER and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED December 5, 2008                     /s/ Jan Horbaly
                                          Jan Horbaly, Clerk